Case: 22-50267         Document: 00516572360             Page: 1      Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                      No. 22-50267
                                  consolidated with                                   FILED
                                     No. 22-50282                              December 9, 2022
                                    Summary Calendar                             Lyle W. Cayce
                                                                                      Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Juan Chairez-Lopez,

                                                                  Defendant—Appellant.


                     Appeals from the United States District Court
                          for the Western District of Texas
                               USDC No. 4:21-CR-989-1
                              USDC No. 4:21-CR-1019-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Juan Chairez-Lopez appeals his conviction and sentence for illegal
   reentry after removal, as well as the judgment revoking his term of supervised
   release for committing the new offense. He has not briefed, and has therefore


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50267       Document: 00516572360        Page: 2   Date Filed: 12/09/2022




                                    No. 22-50267
                                  c/w No. 22-50282
   abandoned, any challenge to the revocation of supervised release or his
   revocation sentence. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993).
            For the first time on appeal, Chairez-Lopez argues that his sentence
   exceeds the statutory maximum and is therefore unconstitutional because the
   district court enhanced his sentence under 8 U.S.C. § 1326(b) based on facts
   that were neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. While he acknowledges this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), he nevertheless
   seeks to preserve it for possible Supreme Court review. In addition, Chairez-
   Lopez has filed an unopposed motion for summary affirmance.
            Subsequent Supreme Court decisions such as Alleyne v. United States,
   570 U.S. 99 (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not
   overrule Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54
   (5th Cir. 2019).     Thus, Chairez-Lopez is correct that his argument is
   foreclosed, and summary affirmance is appropriate. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
            Chairez-Lopez’s motion is GRANTED, and the district court’s
   judgments are AFFIRMED.




                                          2